Case 19-20785-NGH   Doc 46    Filed 06/16/20 Entered 06/16/20 09:10:49   Desc Main
                             Document      Page 1 of 9
Case 19-20785-NGH   Doc 46    Filed 06/16/20 Entered 06/16/20 09:10:49   Desc Main
                             Document      Page 2 of 9
Case 19-20785-NGH   Doc 46    Filed 06/16/20 Entered 06/16/20 09:10:49   Desc Main
                             Document      Page 3 of 9
Case 19-20785-NGH   Doc 46    Filed 06/16/20 Entered 06/16/20 09:10:49   Desc Main
                             Document      Page 4 of 9
Case 19-20785-NGH   Doc 46    Filed 06/16/20 Entered 06/16/20 09:10:49   Desc Main
                             Document      Page 5 of 9
Case 19-20785-NGH   Doc 46    Filed 06/16/20 Entered 06/16/20 09:10:49   Desc Main
                             Document      Page 6 of 9
Case 19-20785-NGH   Doc 46    Filed 06/16/20 Entered 06/16/20 09:10:49   Desc Main
                             Document      Page 7 of 9
Case 19-20785-NGH   Doc 46    Filed 06/16/20 Entered 06/16/20 09:10:49   Desc Main
                             Document      Page 8 of 9
Case 19-20785-NGH   Doc 46    Filed 06/16/20 Entered 06/16/20 09:10:49   Desc Main
                             Document      Page 9 of 9
